DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking device, as claimed in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 objected to because of the following informalities:  “intent of things” should be “internet of things”.  Appropriate correction is required.
Claim Interpretation
The term frame is being defined by its plain meaning disclosed by Merriam-Webster as follows: an open case or structure made for admitting, enclosing, or supporting something (see attached NPL). The term panel is being defined by its plain meaning disclosed by Merriam-Webster as follows: a separate or distinct part of a surface.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection device” in claims 1 & 14; “quick-release device” in claim 4; “reception device” in claim 16; “intent of things (“IoT”) device” in claim 17; “locking device” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3, 6, 10-11, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6, and 8 of U.S. Patent No. 10,981,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have similar limitations wherein the only differences are: a spray arm with apertures, which is equivalent to pipe tubing with apertures; the pivot section coupled to the washing frame, which is equivalent the rotating of the washing frame that thereby rotates the pipe tubing; the base platform, which is equivalent to the base section.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, applicant states “enable… configurations”, it is unclear as to how the spray arms can connect to each other in the instance where there is only one spray arm. For examination purposes the claim limitation will be interpreted to be intended use and met by the presence of any such quick-release device.
Regarding claims 5 & 14, applicant states an “expansion connector”, however it is unclear as to how the connector allows for the spray arm to adjustably expand or retract, and the specification does not provide an adequate showing/explanation as to how such a feature is accomplished by the claimed element. Further, the term expansion connector is not a commonly used term within the art and one of ordinary skill in the art would not be reasonably appraised as to the structure of an expansion connector. The nearest art related term to an “expansion connector” is an expansion fitting, however such does not allow for adjustable expand or retract as stated by the applicant. For examination purposes the term expansion connector will be 
Claim limitation “locking device” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes the locking device will be interpreted as any such element that prevents movement in a certain direction.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, 12-13, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US20110155192A1), hereafter Ahmad.
Regarding claims 1-3, 7-8, 13, 16, and 18-19, Ahmad teaches a self-contained automatic cleaning apparatus (abstract) comprising: a washing frame with one or more spray arms (Fig.9 ref 910A-B) having spray apertures with spray nozzles coupled to said apertures (Fig.10A ref 323, for purposes of clarity see Fig.3B showing the nozzles in a detailed view the corresponding 
Regarding claim 6, Ahmad teaches the apparatus of claim 1, wherein the washing frame has at least one pivot section (Figs.10A-1 & 10B refs 1011, 1023A-B, & 1024) coupled to the washing frame and configured to enable the spray arm to rotate one direction (see Figs.9-10A).
Regarding claim 10, Ahmad teaches the apparatus of claim 1, further comprising a base platform (Fig.9 ref 920A-B), coupled to the washing frame and allows the frame to remain in a fixed position (in this case when the arms are stored within the platform the arms are in a fixed position [0202]).
Regarding claim 12, Ahmad teaches the apparatus of claim 1, wherein the washing frame has one or more valves that are configured to terminate or enable fluid flor within at least a part of the washing frame [0208].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US20110155192A1) as applied to claims 1 and 13 above.
Regarding claims 5 & 14, Ahmad teaches the apparatus of claims 1 & 13, wherein the arms can extend, retract, slide and rotate (Fig.9 showcasing refs 910A and 910B are rotatable by 90 degrees in two different axis, see also [0199]). Ahmad does not explicitly show the presence of any connector within Fig.9, it is reasonably expected that there is some connector that allows the arms to rotate, expand, and retract. Ahmad does show, in Fig.10F, the arms being capable of folding at a junction/connector point [0208] between the arms wherein, the unfolded position defined by 1050F is considered an expanded configuration and the folded position defined by 1010F is considered retracted [0206]. Thus, one of ordinary skill in the art would have found it obvious to supply a connector to allow for expanding and retracting the spray arm had one not been present by the embodiment of Ahmad disclosed in Fig.9, in order to store the arm when not in use [0207].
Regarding claim 15, Ahmad teaches the apparatus of claim 13, wherein Ahmad further discloses an embodiment for more effective washing [0210] wherein separate nozzles are utilized for high pressure water (Fig.11A ref 1131) and chemical and water supply for heavy duty cleaning (Fig.11A ref 1132) each of the separate nozzles utilize separate hose connections and hoses (see Fig.11A refs 1127A and 1129). It would have been obvious to one of ordinary skill in the art to also configure the hose connections and nozzles of shown in Figs.9-10A to utilize the .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US20110155192A1) as applied to claim 1 above, in further view of Simon (US10689836B1), hereafter Ahmad and Simon respectively.
Regarding claim 4, Ahmad teaches the apparatus of claim 1, but does not discloses the spray arm having quick release devices, however such a feature is known in the art as evidenced by Simon.
Simon discloses a personal cleaning system (abstract) that utilizes a spray arm (Fig.2 ref 130 having one end (Fig.2 ref 138) that is coupled to another element (Fig.2 ref 160) via the use of a quick release element (Fig.2 ref 191, see also Col.5 lines 60-67). The use of quick release connectors allows for easy removal, replacement, and cleaning (Col.5 lines 65-67). Simon and Ahmad are related in the use of spray systems utilizing spray arms for cleaning of elements.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the spray arm of Ahmad to utilize a quick release connection, as disclosed by Simon, in order to provide easy removal, replacement, and cleaning (Simon Col.5 lines 65-67) of the spray arm when needed. Such a feature would also provide reduced maintenance and save money on repair, as desired by Ahmad (see Ahmad [0248-0249]). Since the claim only requires at least one spray arm the limitation of the spray arms being able to connect to each other is considered an optional limitation. However, in the case that the limitation is not optional, the phrase “enable… configurations” is merely intended use and because the spray arm has a quick release connection one of ordinary skill in the art would reasonably expect that the spray arm is capable on connecting to other spray arms.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US20110155192A1) as applied to claim 1 above, in further view of Welsh (US20160310997A1), hereafter Ahmad and Welsh respectively.
Regarding claim 9, Ahmad teaches the apparatus of claim 1, wherein the platform (see Fig.10A-10A-2 ref 920A) is also a containment pool as the position of the platform allows water to at least somewhat collect within the platform upon washing (see Fig.10A see also drain holes ref 1035 [0204]). Ahmad further discloses that brush type nozzles are utilized in order to clean areas that are difficult to clean [0078], thus one of ordinary skill in the art would have found it obvious to supply such brushes on the spray arms in order to allow for cleaning of difficult/cumbersome areas [0078]. Assuming arguendo that the platform of Ahmed does not read on a containment pool, the following alternative rejection is provided. The presence of containing pools to collect fluid during vehicle cleaning is known in the art, as evidenced by Welsh.
Welsh discloses a vehicle washing apparatus (abstract) that utilizes a sump, equivalent to a containment pool as both contain fluid, to collect run off liquid and filter/recycle the liquid to supply to the wash nozzles [0012, 0033, 0059]. The presence of a sump and filter/recycle circuit allows for reduction in the amount of fluid/chemical usage in cleaning and thereby lowers costs.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the platform of Ahmad to provide a fluid collecting sump region and filter/recycle circuit in order to reduce the cost of fluids utilized.
Regarding claim 20, Ahmad teaches the apparatus of claim 18, having a base platform (Figs.9-10 ref 920A-B) coupled to the washing frame and allows the frame to remain in a fixed position (in this case when the arms are stored within the platform the arms are in a fixed 
Welsh discloses a vehicle washing apparatus (abstract) that utilizes a sump, equivalent to a containment pool as both contain fluid, to collect run off liquid and filter/recycle the liquid to supply to the wash nozzles [0012, 0033, 0059]. The presence of a sump and filter/recycle circuit allows for reduction in the amount of fluid/chemical usage in cleaning and thereby lowers costs.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the platform of Ahmad to provide a fluid collecting sump region and filter/recycle circuit in order to reduce the cost of fluids utilized. Thereby, the modification would provide a containment pool around the base platform.
Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US20110155192A1) as applied to claim 1 above, in further view of Stauffer et al. (US20170210353A1), hereafter Ahmad and Stauffer respectively.
Regarding claims 11 & 17, Ahmad teaches the apparatus of claim 1 & 13 but does not teach a sensor/“internet of things” device coupled to the washing frame and configured to detect a target entity entering the washing frame and activating a flow of fluid. However, wireless communication with sensors to activate cleaning is known in the art as evidenced by Stauffer.
Stauffer discloses a cleaning method and system for cleaning systems of vehicles (abstract), utilizing cleanliness sensors in order to determine the condition of the vehicle [0027-0029] and activate a cleaning element when needed [0030]. The sensors communicate wirelessly with a controller [0032] and the sense the presence of an entity (i.e. dirt [0028-0029]), when the controller receives a signal from the sensor indicating a certain value the controller actuates the 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Ahmad to include the sensors and controller of Stauffer in order to provide a means of detecting the presence of an unclean element and actuate a cleaning process, in this case actuate a fluid flow and spray arm cleaning process. Such a modification would promote the cleanliness of the vehicle (Stauffer [0005]) which would provide reduced maintenance and improved appearance (Ahmad [0249]). Furthermore by placing the sensor on the washing frame, the apparatus would only require one sensor on each arm to detect the presence of said entity along the length of the vehicle. Assuming arguendo that it is not obvious to place the sensor on the washing frame the alternative rejection is provided. Although the modification may not provide the sensor directly coupled to the washing frame, one of ordinary skill in the art would not reasonably expect that the placement of the sensor would be found critical to the operation of sensing and detecting an entity. So long as the sensor is placed in a position where it is capable of sensing an entity then the cleaning actuation is possible. Thus, one of ordinary skill in the art would have found it obvious to place the sensor in any location where the sensor is capable of detecting an entity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed (US20190184433A1), hereafter R1. R1 discloses a vehicle mounted washing frame (Fig.1) to spray targets that are not the vehicle (Fig.4A) with a sliding rail (Fig.10A-C).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bretagnol (US20190162953A1), hereafter B1. B1 discloses a vehicle mounted optical sensor (abstract) that detect soiling and activate a cleaning fluid [0046, 0114].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivalto (US20060124154A1), hereafter R2. R2 discloses a vehicle mounted washing system (Figs.3-8) with a pivoting washing frame that slides along a rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711